        CASE 0:19-cv-00305-JRT-LIB Document 41 Filed 03/06/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 Erik A. Ahlgren, in his capacity as
 assignee in the assignment for the benefit
 of creditors of Ashby Farmers Co-
 Operative Elevator Company,
                                                             Civil No. 19-00305 (JRT/LIB)
                        Plaintiff,

 v.

 Jay Link and
 Link’s Wild Safaris,

                        Defendants.


         JOINT MEMORANDUM IN SUPPORT OF JOINT MOTION FOR
      CONTINUANCE OF TRIAL AND EXTENSION OF SCHEDULING ORDER
                            DEADLINES


                                      INTRODUCTION

        All parties to this case are jointly moving for a six month extension of the discovery

deadline until December 15, 2020. The parties are also moving for an extension of the

dispositive motion deadline and trial date. The dates in the Court’s scheduling order were

set before a number of related cases in each federal and state court had their own scheduling

orders. The parties in this case and related cases desire to coordinate scheduling so that

the discovery process (i.e. expert reports and depositions) are coordinated.

  STATEMENT OF RELEVANT PROCEDURAL AND SUBSTANTIVE FACTS

        1.     In May, 2019, Erik A. Ahlgren, in his capacity as assignee in the assignment

for the benefit of creditors of Ashby Farmers Co-Operative Elevator Company (“Plaintiff”)




12431015v2
        CASE 0:19-cv-00305-JRT-LIB Document 41 Filed 03/06/20 Page 2 of 7



commenced this action against Jay Link and Link’s Wild Safaris (“Defendants”) seeking

to avoid fraudulent transfers and for other relief. The case was removed to this Court in

June of 2019.

        2.      There are four related cases pending in federal court:

        Erik A. Ahlgren, in his capacity as assignee in the assignment for the benefit of
        creditors of Ashby Farmers Co-Operative v. JP Morgan Chase Bank, N.A., d/b/a
        Chase Card Services, Civil Action No. 0:19-cv-01576-PJS-LIB;

        Erik A. Ahlgren, in his capacity as assignee in the assignment for the benefit of
        creditors of Ashby Farmers Co-Operative v. Capital One Bank (USA), N.A. and
        Cabela’s Incorporated, Case No. 0:19-cv-01607-ECT-LIB;

        Erik A. Ahlgren, in his capacity as assignee in the assignment for the benefit of
        creditors of Ashby Farmers Co-Operative v. Jack Link, et al, Civil No. 19-305
        (JRT/LIB).

        Erik A. Ahlgren , in his capacity as assignee in the assignment for the benefit of
        creditors of Ashby Farmers Co-Operative v. Diederik Muller a/k/a Diekie Muller
        and DM Safaris, a/k/a Diekie Muller Hunting Safaris, Civil No. 19-303 (JRT/LIB).

Further, a number of related cases remain pending in Grant County District Court

(Minnesota).

        3.      Three cases were recently the subject of an Order denying a motion for

dismissal by Judge Tunheim. Those cases will now proceed suddenly.

        4.      The parties desire to coordinate their schedule as discovery with other

defendants for purposes of efficiency.

        5.      This Court filed a Pretrial Scheduling Order (“Scheduling Order”) on

October 24, 2019 setting deadlines in this case. See ECF No. 37.

        6.      The deadline for Plaintiff to issue an expert report is March 1, 2020.


                                              -2-
12431015v2
        CASE 0:19-cv-00305-JRT-LIB Document 41 Filed 03/06/20 Page 3 of 7



        7.    The parties wish to continue all deadlines so that discovery can be

coordinated across all cases.

        8.    In the related case of Ahlgren v. First Nat’l Bank of Omaha, Civil No. 19-

1647, the parties filed a similar Joint Motion to Modify the Pretrial Scheduling Order. See

ECF No. 18. In response, this Court entered an Amended Pretrial Scheduling Order. See

ECF No. 22.

                                      ARGUMENT

I.      LAW GOVERNING MODIFICATION OF SCHEDULING ORDERS AND
        DISCOVERY DEADLINES.

        Under Rule 16(b), a court’s scheduling order “shall not be modified except upon a

showing of good cause and by leave of the district judge, or when authorized by local rule,

by a magistrate judge.” Luigino’s, Inc. v. Pezrow Companies, Inc., 178 F. R.D. 523, 525

(D. Minn. 1998) citing Fed. R. Civ. P. 16(b)(4) see also LR 6.1(a)(stating that a party

seeking a continuance must show good cause). A motion to modify a scheduling order,

even where it is uncontested or stipulated, must be filed within the deadlines set out in LR

7.1(b) governing the requirements of dispositive motions. LR 16.3(a).

        While diligence is the central factor to consider when determining good cause,

courts have broad discretion in establishing and enforcing deadlines. Shank v. Carleton

College, 329 F.R.D. 610, 614 (D. Minn. 2019)(citing Harris v. FedEX Nat’l LTL, Inc., 760

F.3d 780, 786 (8th Cir. 2014)). In reviewing motions for continuance, courts must engage

in “case by case” inquiries considering all the circumstances. United States v. Mitchell,

777 F.2d 248,255 (5th Cir. 1985). Factors that may be considered by a court on a motion


                                            -3-
12431015v2
        CASE 0:19-cv-00305-JRT-LIB Document 41 Filed 03/06/20 Page 4 of 7



for continuance include the diligence of the movant, the utility of the continuance,

inconvenience to the court and other parties, and the harm that the movant will suffer is the

motion is denied. United States v. Flynt, 756 F.2d 1352, 1359 (9th Cir.), amended, 764

F.2d 675 (9th Cir. 1985). Courts may also consider factors such as the complexity of the

case, United States v. Gallo, 763 F.2d 1504, 1524 (6th Cir. 1985), and the existence of

previous continuances, United States v. Studley, 783 F.2d 934, 938-39 (9th Cir. 1986)

(denial of continuances to obtain licensed counsel not abuse of discretion when previous

continuance granted for same purpose).

        Under Minnesota local rules, the modification of a scheduling order requires: 1) the

establishment of good cause for the proposed modification; and 2) an explanation of how

the modification will affect current deadlines. LR 16.3(b). If the proposed modification

affects discovery, the scheduling order it must:

        (1)    Describe what discovery remains to be completed;

        (2)    Describe the discovery that has been completed;

        (3)    Explain why not all discovery has been completed; and

        (4)    State how long it will take to complete discovery.

LR 16.3(c).




                                             -4-
12431015v2
        CASE 0:19-cv-00305-JRT-LIB Document 41 Filed 03/06/20 Page 5 of 7



II.     MODIFICATION OF THE SCHEDULING ORDER TO EXTEND
        DEADLINES FOR DISCOVERY, DISPOSITIVE MOTIONS, AND THE
        TRIAL READY DATE.

        A.    Good cause exists to amend the Scheduling Order.

        The temporal relationship to this case of associated cases has changed, making

scheduling under the original deadlines more challenging. Plaintiff’s expert could be

deposed a number of times, is one example, whereas coordination of the cases could, and

hopefully will, avoid that result.

        B.    The effect of the modification of the Scheduling Order on current
              deadlines.

        Modifying the scheduling order as requested will affect the current deadlines for

dispositive motions and the trial ready date, as well as the discovery deadlines. The parties

are requesting that deadlines be extended by at least six months to coordinate scheduling

with other cases.

III.    THE FACTORS CONSIDERED WHEN MODIFYING A SCHEDULING
        ORDER TO EXTEND THE DISCOVERY DEADLINES

        A.    The following discovery remains to be completed.

        Expert disclosures and reports under Rule 26(a)(2)(B) of the Federal Rules of Civil

Procedure must be completed by Plaintiff and Defendant and depositions of experts and

parties need to be taken.

        B.    The following discovery has occurred.

        The parties have filed Rule 26(a)(1) disclosures and exchanged written discovery.




                                            -5-
12431015v2
        CASE 0:19-cv-00305-JRT-LIB Document 41 Filed 03/06/20 Page 6 of 7



        C.     The reasons why not all discovery has been completed.

        Any discovery not completed is because it was not yet due. Expert reports are due

immediately and parties agree that they would rather delay this exercise and coordinate

expert discovery with all cases.

        D.     Length of time to complete discovery.

        The undersigned parties believe that the aforementioned discovery could be

completed in six months.

                                     CONCLUSION

        For the foregoing reasons, the parties jointly respectfully request that the Court

modify the Scheduling Order by extending the discovery deadlines, dispositive motion

date, and trial date.

                                              Respectfully submitted,

 Dated: March 6, 2020                         AHLGREN LAW OFFICE, PLLC


                                              By: /s/ Erik A. Ahlgren
                                                  Erik A. Ahlgren (#191814)
                                              220 W Washington Ave Ste 105
                                              Fergus Falls, MN 56537
                                              Tel: 218-998-2775
                                              Fax: 218-998-6404
                                              Email: erik@ahlgrenlaw.net

                                              ATTORNEYS FOR
                                              ERIK A. AHLGREN, ASSIGNEE




                                            -6-
12431015v2
        CASE 0:19-cv-00305-JRT-LIB Document 41 Filed 03/06/20 Page 7 of 7



    Dated: March 6, 2020                                TAFT STETTINIUS & HOLLISTER
                                                        LLP1


                                                        By: /s/ Mark G. Schroeder
                                                            Jason R. Asmus (#319405)
                                                            Adam G. Chandler (#397408)
                                                            Mark G. Schroeder (#171530)
                                                        2200 IDS Center
                                                        80 South Eighth Street
                                                        Minneapolis, Minnesota 55402-2157
                                                        (612) 977-8400
                                                        jasmus@taftlaw.com
                                                        achandler@taftlaw.com
                                                        mschroeder@taftlaw.com

                                                        ATTORNEYS FOR DEFENDANTS




1
  Effective January 1, 2020, Briggs and Morgan, P.A. merged with Taft Stettinius & Hollister LLP. The combined
firm name is Taft Stettinius & Hollister LLP.


                                                     -7-
12431015v2
